                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JUAN M. FLORES,                                   )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 18-CV-1127-SMY-RJD
                                                   )
 TAMMY PITTAYATHIKAN, ALFONSO                      )
 DAVID, TERRY BEEGLE, and CASEY                    )
 FREEMAN,                                          )
                                                   )
                         Defendants.               )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 46), recommending that this matter be dismissed for

failure to prosecute. No objections to the Report have been filed. See 28 U.S.C. § 636(b)(1);

Fed.R.Civ.P. 72(b)(2); SDIL-LR 73.1(b). For the following reasons, Judge Daly’s Report is

ADOPTED.

       When neither timely nor specific objections to a Report are made, the Court need not

conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the

Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th

Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff has

failed to prosecute this action by failing to appear at a scheduled hearing and failing to respond to

an Order to Show Cause. The Court finds no clear error with Judge Daly’s findings, analysis or


                                             Page 1 of 2
conclusions, and accordingly adopts her Report in its entirety.

       Accordingly, this matter is DISMISSED WITH PREJUDICE. The Clerk of Court is

DIRECTED to enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: April 4, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
